Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  use of the unit mg/mL as relates to gas flow.  It appears as though the applicant has provided the improper units for the gas flow.  While mg/mL is used as a unit of measure in the current specification, it does not appear to be in relation to the gas flow nor are the units provided classically provided units of measure for gas flow.  For the purposes of the current Action the examiner will assume that the applicant intended the units to be mL/min as is used throughout the current specification (see pg. 12). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular the claim states “wherein the polymeric chain comprise one or more of the following hydrophilic monomer”.  Technically polymers are formed from monomers but not longer contain the exact structure of the monomer from which they were formed.  If it is the intent of the applicant to claim this, it is recommended that the claim language be changed to, for example, “wherein the polymeric chains are formed from monomers comprising one or more of the following hydrophilic monomers”. For the purposes of this Action, the examiner will regard claim 3 as having the scope described above. However, correction is required.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of this action the claim will be regraded as requiring the substrate to be an implant but not specifically a prosthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 12-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (USPGPub 2017/0209345).
Regarding claims 1-3, 5 and 15-16, Hasegawa teaches forming a hydrophilic film on a dental substrate (title) comprising crosslinked chains [0123] wherein the coating is applied directly to the surface (see Examples) and wherein the film is formed from hydrophilic monomers such as those comprising methacrylamide [0069].
Regarding claims 6-7 and 17, Hasegawa further teaches wherein the substrate may be activated by plasma treatment prior to deposition of the coating [0248] using a radical polymerization initiator [0170].
Regarding claim 9, the composition of Hasegawa may further contain a second compound that may serve as a crosslinking agent for the first compounds of Hasegawa ( see section entitled Compound (II)).
Regarding claims 12 and 19, Hasegawa further teaches wherein compound (I) can be in the amount claimed (see Table 1).
Regarding claim 13 and 20, Hasegawa further teaches wherein the initiator may be in the claimed range based on the amount of other compounds present [0191].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hasegawa et al. (USPGPub 2017/0209345).
Regarding claims 10 and 18, the teachings of Hasegawa are as shown above. Hasegawa further teaches heating in the temperature range claimed [0259]. Hasegawa fails to teach the time over which heating occurs.  However, those of ordinary skill in the art would readily recognize that the amount of heat applied and the amount of time heat needs to be applied during the solvent removal steps of Hasegawa are directly related and directly affect one another as in most drying operations. Therefore, in the absence of criticality of the specific time range of the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the heating temperature of Hasegawa within a range in order to control the heating time of Hasegawa within a range.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hasegawa et al. (USPGPub 2017/0209345) in view of Story (US6193516).
Regarding claim 4, the teachings of Hasegawa are as shown above.  Hasegawa further teaches wherein the substrate employed may be PEEK. Hasegawa fail to teach wherein the substrate employed is PEEK-CFR. However, Story teaches that it is known to form dental implant materials from PEEK as well as CFR versions of PEEK (col. 4, lines 18-59). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the PEEK-CFR of Story in place of the PEEK of Hasegawa as a simple substitution of one known PEEK dental substrate material for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hasegawa et al. (USPGPub 2017/0209345) in view of Komvopoulos et al (USPGPub 2003/0040807).
Regarding claim 8, the teachings of Hasegawa are as shown above. Hasegawa fails to teach the general setting of his plasma treatment process.  However, Komvopoulos teaches that it is known to activate the surface of a medical substrate using O2 plasma (Table IV) at a gas flow rate within the range claimed, at a pressure within the range claimed, for a time within the range claimed and within the claims frequency range [0034].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma surface activation treatment settings of Komvopoulos in the plasma treatment process of Hasegawa as a combination of prior art settings of Komvopoulos with the plasma treatment system of Hasegawa wherein the results would be predictable based on the use on similar substrates and similar intended purposes for the plasma treatment process. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  The teachings of Hasegawa in view of Komvopoulos are as shown above. Komvopoulos fails to teach the power of his range.  However, he does teach that the power density employed directly control the reactions that take place at the cites treated by the plasma [0023] wherein power density is defined as the amount of power employed over a given area wherein the power setting directly affects the power density for a given plasma area. Therefore, in the absence of criticality of the specific power range of the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the power used and thereby optimize the power density used in order to control the reactions of Hasegawa in view of Komvopoulos as guided by Komvopoulos. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (USPGPub 2017/0209345) in view of Vanhoorne et al. (USPGPub 2002/0165331).
Regarding claim 11, the teachings of Hasegawa are as shown above. Hasegawa fails to teach wherein peroxydisulfate is used as the initiator.  However, Vanhoorne teaches that it is known to use both benzoyl peroxide (as employed by Hasegawa)  and potassium peroxydisulfate [0049] as a radical polymerization initiator in polymer formation methods. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the potassium peroxydisulfate of Vanhoorne in place of the benzoyl peroxide of Hasegawa as a simple substitution of one known radical polymerization initiator for another wherein the results would be predictable based on the description of Vanhoorne of using both for the same purpose.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717